Exhibit 10.38

 

STAAR SURGICAL COMPANY

 

AMENDED AND RESTATED OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

STAAR Surgical Company, a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated Omnibus Equity Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the individual listed below (the “Participant”),
in consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including without limitation the
Restrictions on the Shares set forth in the Agreement) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Agreement. A
Prospectus regarding the Stock is available at
https://sites.google.com/a/staar.com/staar-intranet/home.

 

Participant:   [_________________________________________]       Grant Date:  
[_________________________________________]       Total Number of Shares of
Restricted Stock:   [______________________] Shares       Vesting Commencement
Date:   [_________________________________________]       Vesting Schedule:  
[_________________]

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Grant Notice or the Agreement. In addition, by signing below, the Participant
also agrees that the Company, in its sole discretion, may satisfy any
withholding obligations in accordance with Section 2.2(c) of the Agreement by
withholding shares of Common Stock otherwise issuable to the Participant upon
vesting of the shares of Restricted Stock, or using any other method permitted
by Section 2.2(c) of the Agreement or the Plan.

 

STAAR SURGICAL COMPANY: PARTICIPANT:     By:     By:     Print Name:     Print
Name:       Title:            Address:     Address:                

 

 1 

 



 

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
STAAR Surgical Company, a Delaware corporation (the “Company”) has granted to
the Participant the number of shares of Restricted Stock (the “Shares”) under
the Company’s Amended and Restated Omnibus Equity Incentive Plan, as amended
from time to time (the “Plan”), as set forth in the Grant Notice. Capitalized
terms not specifically defined herein shall have the meanings specified in the
Plan and Grant Notice.

 

ARTICLE I.



general



1.1           Incorporation of Terms of Plan. The Award (as defined below) is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.


award of restricted stock



2.1           Award of Restricted Stock.

 

(a)          Award. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company has granted to the Participant
an award of Restricted Stock (the “Award”) under the Plan in consideration of
the Participant’s past and/or continued employment with or service to the
Company or any Affiliate, and for other good and valuable consideration. The
number of Shares subject to the Award is set forth in the Grant Notice. The
Participant is an Employee, Director or Consultant of the Company or one of its
Affiliates.

 

(b)          Book Entry Form; Certificates. At the sole discretion of the
Committee, the Shares will be issued in either (i) uncertificated form, with the
Shares recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.2(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

 

(c)          Legend. Certificates representing Shares issued pursuant to this
Agreement shall, until all Restrictions (as defined below) imposed pursuant to
this Agreement lapse or have been removed and the Shares have thereby become
vested or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the Committee):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN STAAR SURGICAL COMPANY AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”

 

 A-1 

 



(d)          Escrow. The Secretary of the Company or such other escrow holder as
the Committee may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(e)          Removal of Notations; Delivery of Certificates Upon Vesting. As
soon as administratively practicable after the vesting of any Shares subject to
the Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

 

2.2           Restrictions.

 

(a)          Forfeiture. Notwithstanding any contrary provision of this
Agreement, upon the Participant’s Termination of Service for any or no reason,
any portion of the Award (and the Shares subject thereto) which has not vested
prior to or in connection with such Termination of Service shall thereupon be
forfeited immediately and without any further action by the Company, and the
Participant’s rights in any Shares and such portion of the Award shall thereupon
lapse and expire. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.3 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).

 

(b)          Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above,
the Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share).

 

(c)          Tax Withholding. The Company or its Affiliates shall be entitled to
require a cash payment (or to elect, or permit the Participant to elect, such
other form of payment determined in accordance with Section 11.2 of the Plan) by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. In satisfaction of the foregoing requirement with
respect to the grant or vesting of the Award or the lapse of the Restrictions
hereunder, unless otherwise determined by the Company, the Company or its
Affiliates shall withhold Shares otherwise issuable under the Award having a
fair market value equal to the sums required to be withheld by federal, state
and/or local tax law. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local withholding tax liabilities shall be
limited to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and/or local tax purposes
that are applicable to such supplemental taxable income. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or enter any such Shares in book entry form unless and until the Participant or
the Participant’s legal representative, as applicable, shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Award or the issuance of Shares hereunder.

 

 A-2 

 



(d)          Conditions to Delivery of Shares. Subject to Section 2.1 above, the
Shares deliverable under this Award may be either previously authorized but
unissued Shares, treasury Shares or Shares purchased on the open market. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan.

 

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

 

(e)          To ensure compliance with the Restrictions, the provisions of the
charter documents of the Company, and/or Applicable Law and for other proper
purposes, the Company may issue appropriate “stop transfer” and other
instructions to its transfer agent with respect to the Restricted Stock. The
Company shall notify the transfer agent as and when the Restrictions lapse.

 

2.3       Consideration to the Company. In consideration of the grant of the
Award pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.

 

ARTICLE III.


other provisions

 

3.1           Section 83(b) Election. If the Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

 

3.2           Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Award.

 

 A-3 

 



3.3           Restricted Stock Not Transferable. Until the Restrictions
hereunder lapse or expire pursuant to this Agreement and the Shares vest, the
Restricted Stock (including any Shares received by holders thereof with respect
to Restricted Stock as a result of stock dividends, stock splits or any other
form of recapitalization) shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan.

 

3.4           Rights as Stockholder. Except as otherwise provided herein, upon
the Grant Date, the Participant shall have all the rights of a stockholder of
the Company with respect to the Shares, subject to the Restrictions, including,
without limitation, voting rights and rights to receive any cash or stock
dividends, in respect of the Shares subject to the Award and deliverable
hereunder.

 

3.5           Tax Consultation. The Participant understands that the Participant
may suffer adverse tax consequences in connection with the Restricted Stock
granted pursuant to this Agreement (and the Shares issuable with respect
thereto). The Participant represents that the Participant has consulted with any
tax consultants the Participant deems advisable in connection with the
Restricted Stock and that the Participant is not relying on the Company for any
tax advice.

 

3.6           Adjustments Upon Specified Events. The Committee may accelerate
the vesting of the Restricted Stock in such circumstances as it, in its sole
discretion and consistent with the Plan, may determine. The Participant
acknowledges that the Restricted Stock is subject to adjustment, modification
and termination in certain events as provided in this Agreement and Section 13.2
of the Plan.

 

3.7           Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.8           Participant’s Representations. If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, the
Participant shall, if required by the Company, concurrently with such issuance,
make such written representations as are deemed necessary or appropriate by the
Company and/or its counsel.

 

3.9           Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

3.10         Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.11         Conformity to Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act, and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

 

 A-4 

 



3.12         Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of the Participant.

 

3.13         Successors and Assigns. The Company or any Affiliate may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
Section 3.3 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, Committees, successors and assigns.

 

3.14         Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

3.15         Not a Contract of Service Relationship. Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue to serve
as an Employee or other service provider of the Company or any of its Affiliates
or shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

 

3.16         Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Participant with respect to the subject
matter hereof.

 

3.17         Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company and its
Affiliates with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

 

 A-5 

 

